Reed, J.,
delivered the opinion of the court.
The refusal by the trial court to grant appellant an instruction authorizing the jury to assess punitive dam*103ages is assigned as error in this case.. This is the sole question for our consideration in this appeal.
' Appellant owned an interchangeable mileage book. He desired to go from Tuscumbia, Alabama, to Corinth, Mississippi. The coupons remianing in his book were fifty-two miles, the distance between the two cities. Complying with the requirements of appellee company, he exchanged his mileage for a ticket. When the agent issued the ticket, he kept the mileage book cover, as all the coupons had been used.
There is a stipulation on the back of the mileage book, under the heading, “Instructions to .Conductors,” which is: “Any ticket issued by an agent in exchange for coupons detached from this ticket will be honored only when presented in connection with this ticket. Holder must identify himself or herself as the- .original purchaser of this ticket to your entire satisfaction,’] .Appellant did not know that it was necessary for him to have the mileage book cover to present to the conductor with his ex-r change ticket. He states that he had never been called, upon to present the book in connection with an exchange ticket.
Shortly after the train, on whiph appellant had taken passage, left Tuscumbia, a train auditor came to him for his ticket. When he presented the ticket, the auditor demanded the mileage book. Thereupon appellant explained to the auditor that the agent of appellee company at Tuscumbia had retained the book cover when the exchange ticket was issued; that all coupons had been used therefrom. The auditor would not accept the ticket, and said that he would put appellant off the train.
Appellant was recognized by a friend, who spoke to the conductor about the matter. The conductor was willing to accept the friend’s statement that appellant “was all right,” and said, “If you know Mr. Williams is all right, I know you, and we will proceed.” The auditor would not agree to this, and said, “No; we will put bfm off.” *104At Cherokee, Alabama, the train was stopped, and the auditor and conductor took appellant by the arms and put him off the train. No insulting language was used. The jury returned a verdict in favor of appellant for fifty dollars.
It will be seen that the train officer would not accept the excuse offered by appellant for failure to produce the mileage book cover. Appellant’s explanation was reasonable. Tie had a ticket duly issued to him by appellee company. He had used such tickets before, and had never been asked to exhibit his mileage book. He did not understand the stipulation on the back of the book requiring it to be presented in connection with an exchange ticket. He was then and there identified with such reasonable certainty as should have been to the entire satisfaction of the auditor. In addition to all this, the mileage hook cover was taken from appellant by an agent of appellee company, who gave appellant no notice that another agent of the company would likely demand an exhibition thereof. When appellant was forcibly ejected from appellee’s train by two of its agents for the failure to have in his possession and produce the mileage hook cover, this very thing was in the possession of ap-pellee.
The facts in this case are not controverted. The only testimony is that given by appellant. The auditor’s conduct in refusing to accept the reasonable explanation made by appellant was arbitrary, willful, and oppressive. He evinced an entire disregard of appellants rights. The evidence shows this to he a proper case for punitive damages. Railroad Co. v. Holmes, 75 Miss. 371, 23 So. 187; I. C. R. R. v. Harper, 83 Miss. 570, 35 So. 764, 64 L. R. A. 283, 102 Am. St. Rep. 469; I. C. R. R. v. Gortikov, 90 Miss. 787, 45 So. 363, 14 L. R. A. (N. S.), 464, 122 Am. St. Rep. 324; I. C. R. R. v. Reid, 93 Miss. 458, 46 So. 146, 17 L. R. A. (N. S.), 344.
Reversed and remanded.